Citation Nr: 1212554	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  10-08 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability rating greater than 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from December 1968 to September 1970.  His decorations include the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Newark, New Jersey, which awarded service connection for PTSD, assigning an initial 10 percent disability rating, effective January 28. 2009; and which denied service connection for bilateral hearing loss and tinnitus.   The Veteran expressed disagreement with the initial 10 percent disability rating for the PTSD, and with the denial of the remaining service connection claims, and perfected a substantive appeal.

During the pendency of this appeal, by rating action dated in January 2010, the RO determined that the Veteran's PTSD warranted an initial 30 percent disability rating, effective January 28, 2009.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be advised if further action is required on his part.


REMAND

In February 2009, the RO sent a letter, along with an Authorization and Consent to Release Information to the Department of Veterans Affairs (VA Form 21-4142), to Dr. N. P., the Veteran's private physician, requesting treatment records for the Veteran.  Records provided in response to the RO's request were for a different patient with the same name as the Veteran, but with a different Social Security number (obviously a patient that was considerably younger in age).  VA has a duty to obtain records of private treatment reported by the Veteran.

In a January 2012 Informal Hearing Presentation, the Veteran's representative pointed out that a subsequent VA audio examination, conducted in March 2009, had specifically relied on the incorrect records in rendering an opinion as to the etiology of the asserted bilateral hearing loss and tinnitus disabilities.  An opinion based upon an inaccurate factual basis is of diminished probative value, if any.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete an authorization for VA to obtain records of his treatment from Dr. N. P.  If the Veteran fails to provide the necessary authorization, tell him that he should obtain and submit the records himself.

Notify the Veteran of any requested records that cannot be obtained, of the efforts made to obtain the records and of further actions that will be taken on his claim.

2.  If additional records are received that pertain to hearing loss or tinnitus, ask the examiner who provided the March 2009 examination to review the claims folder, including the new records.  

The examiner should provide an opinion as whether it is at least as likely as not that the Veteran's current bilateral hearing loss, and tinnitus (if reported in the record), are related to his period of active service, to specifically include his combat service in an infantry unit in the Republic of Vietnam.

It should be assumed that the Veteran had noise exposure during combat.

The examiner should acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology since service.

If the examiner who provided the March 2009 examination is unavailable, another medical professional should review the record and provide the necessary opinion.  

If further examination is deemed necessary, this should be arranged.

3.  If newly received evidence indicates a change in the severity of the PTSD from what was shown on the June 2010 VA examination, the Veteran should be provided a new VA examination to assess the current severity of his PTSD.

4.  The agency of original jurisdiction should ensure that the foregoing development actions have been conducted and completed in full.

4.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




